cDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-13 and 15-21 are pending.  Claim 1 is independent.  Claim 1 is amended and claim 21 is newly added in the response filed 8/25/2021.
Response to Amendment
TD with U.S. 10,294,608 B2 (terminal disclaimer approved 12/23/2020).
The rejection of claims 1-3, 7-13 and 15-20 under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) in view of Imahashi et al. (EP 1905303 A1) is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) and Imahashi et al. (EP 1905303 A1) as applied to claims 1-3, 7-13 and 15-20 above, and further in view of Wang et al. (US 20020083534 A1) is withdrawn.
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered and are persuasive.  Upon an updated search, it was found that the claimed concept of the less free sulfur content to interfere with the antimicrobial metal ions is a commonly known concept of establishing antimicrobial characteristic to fiber.  See the new grounds of rejection below, addressing the claim amendments and new claim.  
New Grounds of Claim Rejections - 35 USC § 103

Claims 1-3, 7-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) in view of Imahashi et al. (EP 1905303 A1) and Gokarneshan et al. “Influence of Nanofinishes on the Antimicrobial Properties of Fabrics” ISRN Nanomaterials Vol. 2012, Article ID 193836. (8 page PDF attached).
The instant claims are drawn to an antimicrobial fabric comprising sulfur containing fabrics.  Applicant’s specification [0032] defines "sulfur-containing", to mean that the sulfur can be naturally occurring such as in wool which contains sulfur-containing proteins.  Applicant’s published specification [0027 and 0034] also define sulfur dye treated fabrics, especially denim; and denim is defined as a woven fabric formed by interlacing or intermeshing cotton yarns.  
Yan et al. teach antimicrobial yarns made of cotton or wool (see claim 4).  The yarn can be dyed or not dyed (see claim 5). This encompasses the claimed sulfur containing fabric. Naturally sulfur containing fabrics are wool (see instant spec and claim 9).  Since Yan et al. teach that their fabrics are wool it meets the same starting material.  Yan et al. specifically teach one of ordinary skill to imbed silver nitrate into fabrics to impart antibacterial/antimicrobial properties that are retained after washing.
Regarding the claimed oxidizing agent of claims 3 and 11, Yan et al. teach hydrazine hydrate. See art claim 3 which meets the hydrate of instant claims 3 and 11.
Regarding claims 15-18, Yan et al. teach antibacterial cloth containing metallic particles (particularly copper, silver, and zinc in the form of zeolite) is known in the field 
Independent claim 1 and its dependents are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  For purposes of examination any pair of jeans, wool sweater, or cotton shirt that is antimicrobial as that described by Yan et al. meets the claimed product.
In example 1, Yan et al. exemplify treating degreased yarn with silver nitrate and water and washing and drying. In Example 6, Yan et al. exemplify treating dyed yarns of cotton and wool, (encompassing the claimed indigo and sulfur dyes of claim 6) illustrating the dye does not inhibit the antimicrobial activity of the nanosilver particles in the yarn.  See col.11,ln.5.  
Yan et al. do not teach treating the fabric with an aluminum salt as required by claim 1 step a).  Yan teach treating with silver.  
Imahashi et al. teach treating cotton and wool (meeting the claimed sulfur containing fabrics) [0199 and 0211] are treated with a silver-containing aluminum sulfate salt (claim 1)  following which the treated material is rinsed/washed repeatedly and the  antimicrobial properties are not lost or hardly lost even after 10-100 times of repeat washings. [0222 item (10)]. And See [0386].  In [0286 and 0287] Imahashi et al. the solution of aluminum sulfate is mixed with sodium carbonate and other oxidizing agents 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the silver ions of Yan et al. with the silver containing aluminum sulfate salt, as taught by Imahashi et al., because aluminum sulfate salts have excellent antibacterial properties even when silver content is low.  See page 6,ln.45, [0057].  One of ordinary skill is motivated to include aluminum as taught by Imahashi et al. into Yan et al. because it makes an agent that can be surface treated ie rinsed with the antimicrobial metal type. The combination is proper because both are in the analogous art of making wool retain antimicrobial properties with an antimicrobial metal such as silver.  
Yan et al. and Imahashi et al. do not teach the claimed limitation that their antimicrobial fabric has less sulfur available to bind to or interfere with the antimicrobial metal ion as a result of treatment with the claimed aluminum sulfate in step A and rinsing in step B of claim 1.  
Gokarneshan et al. establishes the state of the art that antimicrobial characteristics cover a wide range of pathogenic microorganisms and that silver nanoparticles (as taught by Yan and Imashi et al) react with the sulfur-based proteins of the cell wall in microorganisms, to inhibit with their metabolism, and thereby destroy them [2, 3]. Cotton, wool, and silk fabrics have been effectively treated with silver 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed antimicrobial fabric having less sulfur available to bind to the antimicrobial ion resulting in the improved antimicrobial performance fabric as claimed, because Yan et al. and Imahashi et al. teach  treating sulfur containing fabric with silver and/or aluminum sulfate salt in general and further Gokarneshan et al. establishes the state of the art that antimicrobial fabric has its antimicrobial characteristic because the silver nanoparticles react with the sulfur-based proteins of the cell wall in microorganisms, to inhibit with their metabolism, and thereby destroy them [2, 3]. It is Exmainer’s position supported by state of the art that cotton, wool, and silk fabrics that have been effectively treated with silver (such as that taught by Yan and Imahashi et al.) to get the desired antimicrobial effects would have less sulfur since they are established as having antimicrobial characteristics after multiple washings and rinsings.  One of ordinary skill would have been motivated to combine the teachings of Yan et al. and Imahashi et al. and Gokarneshan et al. since all 3 references teach achieving antimicrobial properties with an antimicrobial metal such as silver.  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) and Imahashi et al. (EP 1905303 A1) and Gokarneshan et al. “Influence of Nanofinishes on the Antimicrobial Properties of Fabrics” as applied to claims 1-3, 7-13 and 15-21 above, and further in view of Wang et al. (US 20020083534 A1).
Yan and Imahashi and Gokarneshan et al. are relied upon as set forth above.  However, they do not specifically teach the claimed sodium percarbonate and sulfur dye treatment of the fabric as required by claims 4-6. 
Wang et al. teach that sulfur dyes are beneficially used to commonly dye cotton fabric and teach sodium percarbonate is a commonly known bleaching agent.  See [0214-0215] and [0085-0088].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the antimicrobial fabric of Yan or Imahashi with sulfur dye and sodium percarbonate as claimed in claim 4-6 with a reasonable expectation of success, because Wang et al. teach that it is commonly known to dye cotton with sulfur dyes and teach sodium percarbonate is a commonly known bleaching agent and Yan and Imahashi teach antimicrobial treatment of cotton in general. One of ordinary skill is motivated to combine the references since all references are in the analogous art of cotton fabric treatment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        redu